                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEVADA

                                            ***
 UNITED STATES OF AMERICA,                     Case No. 3:17-cr-00110-LRH

                               Plaintiff,      MINUTE ORDER

        v.                                     December 2, 2019

 FIDEL GARIBAY,

                           Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:        NONE APPEARING               REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                   NONE APPEARING
COUNSEL FOR DEFENDANT(S):                   NONE APPEARING
MINUTE ORDER IN CHAMBERS:

      Defendant having filed a 28 U.S.C. § 2255 Petition (ECF No. 43) and a response by the

Government appearing warranted,
      IT IS HEREBY ORDERED that a responsive pleading shall be filed by the Government

within 45 days of entry of this Order, a reply may be filed by the Defendant within 15 days

following the Government’s response, and the matter will be submitted to the court for decision

or other appropriate action.

     IT IS SO ORDERED.
                                                DEBRA K. KEMPI, CLERK

                                                By:            /s/

                                                             Deputy Clerk
